Citation Nr: 1730964	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-29 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from May 1968 to July 1970, including service in the Republic of Vietnam from September 1968 to December 1969.  The Veteran received multiple awards and medals including the Vietnam Service Medal with five bronze service stars and the Vietnam Campaign Medal with Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, with regard to the issues of entitlement to a rating in excess of 40 percent for the residuals of prostate cancer, service connection for hearing loss, and service connection for tinnitus.  A transcript of the hearing is of record.

The case was previously before the Board in January 2015 and November 2016.  In January 2015, the Board determined that the Veteran had raised a claim for a TDIU at the October 2013 Board hearing, and remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

In correspondence to VA dated in March 2015, the Veteran and his representative clearly stated that he did not want to pursue a TDIU claim, but wished to continue his appeal as to the other issues.  Nonetheless, the AOJ included the TDIU issue in the August 2015 supplemental statement of the case, and the Veteran's representative included the TDIU issue in the September 2016 written brief.  Therefore, the matter remained on appeal.

In November 2016, the Board remanded the Veteran's claim for TDIU in order for the RO to readjudicate the issue after the assignment of initial ratings for service-connected bilateral hearing loss and tinnitus.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  By correspondence dated in January 2015 and December 2016, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records and VA treatment records.

In April 2011 and in August 2015, prostate cancer Disability Benefit Questionnaires (DBQs) were completed which addressed the Veteran's occupational impairment as it related to the Veteran's prostate cancer disability.  In August 2015, a hearing loss and tinnitus DBQ was completed which addressed the Veteran's occupational impairment as it related to the Veteran's hearing loss and tinnitus.  A VA examination was not provided in conjunction with the Veteran's derivative TDIU claim, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, as discussed below, while the issue has been raised by the Veteran in a statement noting TDIU, there is no medical evidence showing that the Veteran has been rendered unemployable as a result of his service-connected disabilities.  As such, VA is not required to provide him with a VA examination in conjunction with his claim.

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that the Board took jurisdiction over the claim of TDIU as an inferred claim; the Veteran was not afforded a hearing with respect to entitlement to TDIU.  The Veteran was afforded a hearing in October 2013, with regard to the issues of entitlement to a rating in excess of 40 percent for the residuals of prostate cancer, service connection for hearing loss, and service connection for tinnitus.  The issues were adjudicated in the January 2015 Board decision.  The October 2013 hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488, 496-497 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.


II. TDIU

The Veteran seeks a total disability rating based upon individual unemployability (TDIU).  The Veteran contends that entitlement to a total disability rating is warranted based on individual unemployability due to service-connected disabilities (TDIU).  At the October 2013 videoconference hearing, the Veteran testified that he had residual conditions from prostate cancer.  The Veteran reported that he frequently urinated, about eight to nine times during the day.  He testified that he had leakage and needed to use a urinary pad, which he changed about three times a day.  The Veteran testified that he worked 39 years for one employer.  He testified that he has been retired since 2006.  His representative asserted that the residuals of the Veteran's prostate cancer has impacted his quality of life, and that basic daily and work activities were negatively affected as a result of the severity of symptomatology associated with his service connected prostate cancer.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The question that remains, then, is whether the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App.  524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's current service-connected disabilities are prostate cancer, rated 40 percent disabling from June 18, 2010, 100 percent disabling from January 15 2014, and 40 percent disabling from March 25, 2015; tinnitus, rated 10 percent disabling from June 18, 2010; bilateral hearing loss, rated 0 percent disabling from June 18, 2010; and erectile dysfunction associated with prostate cancer, rated 0 percent disabling from June 18, 2010.

The Veteran's combined disability rating for his service-connected disabilities is 50 percent from June 18, 2010, 100 percent from January 15, 2014, and 50 percent from March 25, 2015.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Therefore, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

In this case, the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In an April 2011 prostate cancer Disability Benefit Questionnaire (DBQ), an examiner noted that the Veteran's prostate cancer impacted his ability to work.  The examiner noted that the Veteran worked in manufacturing for one employer until his retirement in 2006, which was four years after diagnosis of and treatment for prostate cancer in 2002.  The Veteran reported that it was difficult to perform his job immediately after surgery secondary to urinary incontinence, and he was given lighter duty assignment, which was in close proximity to a bathroom.  The Veteran stated that at that time, he had constant urinary leakage and was wearing pads.  He estimated that after 6 months, he was able to stop wearing pads and had improved control of his urinary stream.  

In a January 2015 letter, the RO requested employer records of the Veteran's lost time during employment.

In a March 2015 statement, the Veteran stated that he did not want to pursue the TDIU claim.  He stated that he worked for the same employer until taking a regular retirement.

In an August 2015 prostate cancer DBQ, the Veteran reported that he worked as a manufacture technician for one employer until 2006.  The Veteran reported that he retired because of his prostate cancer.  Since that date, he had not worked.  The examiner opined that the Veteran's urinary leakage and frequency affected his ability to perform any employment and ordinary activities because of the need for usage of the bathroom very frequently.  The treatment provider noted that the Veteran had a voiding dysfunction, which required an absorbent material, which needed to be changed 2 to 4 times a day.

In an August 2015 hearing loss and tinnitus DBQ, the examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life including the ability to work.  The Veteran reported that he needed to have others frequently repeat themselves during conversation.  The examiner noted that the Veteran's tinnitus did not impact the Veteran's ordinary conditions of daily life, including the Veteran's ability to work.

In September 2015, the Veteran submitted a statement in support of his claim regarding his claim for increased rating for residuals of prostate cancer, claim for service connection for hypertension, and his claim for a rating for hearing loss and tinnitus.  In this statement, the Veteran did not discuss a claim for TDIU.

In September 2016, the Veteran's representative stated that the Veteran contended that a TDIU was warranted based on the Veteran's combined service-connected disabilities.  The Veteran's representative did not assert any evidence, which showed the Veteran, met the schedular criteria for a TDIU, nor did the representative assert any evidence, which showed that the Veteran was entitled to a TDIU on an extraschedular basis.

In December 2016, the RO sent the Veteran a letter notifying him that he may be entitled to compensation at the 100 percent rate if he was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  The letter stated that if the Veteran believed he qualified, he should complete, sign, and return the enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  To date, VA has not received a response from the Veteran or a completed VA Form 21-9840, Veterans Application for Increased Compensation Based on Unemployability.

In April 2017, the Veteran's representative stated in an Informal Hearing Presentation that the Veteran contends that entitlement to a total disability rating is warranted based on individual unemployability due to service connected disabilities (TDIU).  The Veteran's representative did not assert any evidence, which showed the Veteran, met the schedular criteria for a TDIU, nor did the representative assert any evidence, which showed that the Veteran was entitled to a TDIU on an extraschedular basis.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  The Veteran has been retired since 2006.  The Veteran is not shown, based on his work history, to be unemployable as a result of his service-connected disabilities.  The Veteran's other medical problems, such as his hypertension, may further impair the Veteran's employability.  However, nonservice-connected disabilities cannot be considered in this analysis.  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Thus, referral for extraschedular consideration is not appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(b).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU, to include on an extraschedular basis, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


